PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/885,710
Filing Date: 31 Jan 2018
Appellant(s): Sheth et al.



__________________
Jennifer P. Yancy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The ground(s) of rejection set forth in the Office action dated 04/30/21, from which the appeal is taken, have not been modified beyond the expressly withdrawn rejections which are discussed immediately below.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  As per the advisory action dated, 08/20/21, the 112(d), 112(a) new matter, and 112(b) rejections are withdrawn due to appellant’s after-final amendments.

(2) Response to Argument
Claims 5-8, 23-25, and 31 (now just 5-8 and 23-25 as claims 31-32 were canceled in the after-final dated 07/30/21) are provisionally rejected under the grounds of non-statutory double patenting as being unpatentable over 1-16 of US10405551. As appellant’s have not argued these double patenting rejections they are maintained.
	Claims 5-8, 12-16, and 23-32 (which is now claims 5-8, 12-16, and 23-30 as appellant’s canceled claims 31-32 in their after-final dated 07/30/21) are also rejected under 112(a) scope of enablement because of the absence of enabling disclosure of synergistic combination of the entire scope of appellant’s claimed compositions comprising the entire range of claimed amounts of diformyl urea (DFU) and the entire range of claimed amounts of all of the different 

	Claims 5-8, 23-25, and 31 are also rejected under 103 as being unpatentable over Rees (US20130116119) and X-Tra Power (see product label sheet https://stollerusa.com/wp-content/uploads/2020/01/X-TraPower21x7.5Label.pdf), as evidenced by US Patent 5997600, Plant nutrients (https://web.archive.org/web/20080921220201/http://ncagr.gov:80/cyber/kidswrld/plant/nutrient.htm, cached 2008, from previous action), Missouri (https://mospace umsystem edu/xmlui/bitstream/handle/10355/51767/mg0004-2009.pdf?sequence=1, dated 2009), and Bio-Forge (https: //www.Jegumematrix.com/images/563/BioForgeLabel.pdf, (US Patent for bioforge is 6040273, so this gives the label a good date). Appellant’s argue that the examiner has misconstrued appellant’s invention. The examiner respectfully disagrees and respectfully points out that firstly, contrary to most of appellant’s arguments, radiation managers are not required by Rees and the examiner’s rejection does not rely on using only the “radiation managers” as motivation to combine the claimed references and as such Rees is not a clear teaching away from the instantly claimed invention and/or the instant invention is not a clear teaching away from Rees as is argued by appellants. Specifically, [0224-0227]  in Rees states that the combination of (iii) plant strengther + (i) antioxidant/DFU allow for synergistically increased effects, and that (iii) plant strengtheners are specifically defined to include any agent that promotes healthier, stronger, better-looking plants or any agent that reinforces a plant’s natural protective mechanisms ([0177]) and as such the plant strengtheners of Rees would broadly include plant nutrients and the micro and macro nutrients claimed as was previously discussed especially since Rees provides the motivation to try the claimed combinations of DFU and micro/macronutrients because they specifically teach that mixtures of DFU/antioxidants with plant strengtheners which include plant nutrients based on their definition routinely 
	Appellants then argue that their nutrients cannot be radiation managers. Firstly, the examiner respectfully points out that the instant claim specifically only excludes radiation managers which facilitate the passage of UV light and/or high energy visible light as per the instant independent claims. The previous final rejection discusses radiation managers because appellant’s previous claims were completely unclear as to what radiation managers were to be excluded based on the independent claims and the now canceled claims 31-32. Further, whether or not Rees calls the high atomic weight metal salts and formats radiation managers they do encompass and teach the claimed micronutrients and metals and chelates thereof as per Rees [0167] and [0169]. 
	Appellants then argue that they have excluded radiation managers from Rees and Rees requires/uses radiation managers for synergy. As discussed above, this is an unfairly narrow reading of Rees by appellants as the abstract (see sentence, “Also presented herein are compositions comprising a plant strengthener (iii), and one or more of, an antioxidant (i), or a radiation manager comprising a polyoxyalkylene UV absorber (ii)”), Claims 21 and 23 which were cited in the previous action, and paragraphs [0044-0047]; [0049-0051]; [0224-0227, states Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Appellants then argue that Rees does not demonstrate synergism of DFU with chelated micronutrients. The examiner respectfully points out that this is an obviousness rejection not an anticipatory rejection and that Rees does not have to demonstrate explicit synergy of appellant’s combination in a 103 rejection. Further, that appellants are again reading their claims too narrowly as nothing in claims 5-7 and 23-25 requires the micronutrients to be chelated in anyway. For a 103 rejection Rees and the secondary references need to render obvious the claimed agricultural formulation, which they do because Rees provides motivation to add the claimed nutrients/micronutrients because they specifically teach that combinations of DFU, which is their preferred antioxidant, with plant strengtheners are synergistic and they specifically state at [0177] that plant strengtheners include any agent that promotes healthier, stronger, better-looking plants or any agent that reinforces a plant’s natural protective mechanisms and as such the plant strengtheners of Rees would broadly include plant nutrients and the micro and macro nutrients claimed as was previously discussed especially since Rees provides the motivation to try the claimed combinations because they state that the combination of plant strengtheners (which as discussed above include any agent that promotes healthier, stronger, better-looking plants or any agent that reinforces a plant’s natural protective mechanisms, e.g. micro and macronutrients) with diformyl urea is synergistic. Thus, one of ordinary skill in the art following the teachings of Rees would be motivated to combine the specifically claimed 
	Appellants then argue that broard [sic] ranges may not invite routine optimization. The examiner respectfully disagrees because the prior art recognizes that there may be synergy with the claimed combinations of plant strengtheners and DFU, wherein DFU is used in amounts of 1-10% by weight ant the plant strengtheners are used in amounts of 5 active grams to about 500 active gram per total liter of composition, preferably 20 active grams to about 150 active grams which based on a liter weighing 1000 g would read on the claimed 0.1 to 20 wt% of at least one mixture of nutrients. Appellants argue that because there are a lot of combinations in Rees it cannot render obvious the instantly claimed combination (See for instance argument starting at bottom of pg. 13 to at least pg.19). The examiner respectfully points out that Rees specifically identifies Diformyl urea as an especially/particularly preferred antioxidant ([0159]), and they specifically teach that radiation managers are not required which is incorrectly asserted and argued by appellants and they specifically teach that combinations of (iii) and (i) are/can be synergistic and (iii) is plant strengtheners which includes any agent that promotes healthier, stronger, better-looking plants or any agent that reinforces a plant’s natural protective mechanisms and antioxidants in which DFU is a preferred antioxidant. Appellants then argue that Plant Nutrients and Missouri do not lead one to the specifically claimed blend of micronutrients. The examiner respectfully disagrees because Plant nutrients (See soil section) and Missouri teaches that it was known to test soils to determine which nutrients the soil is deficient for and to address these limiting nutrients by applying them to the soils/plants (see pg. 5, starting plant nutrient section-end of pg. 10 inclusive). Thus, it would have been obvious to select a known fertilizer blend which is commercially available, e.g. X-Tra Power and to apply 
	
Appellants then argue that Rees compounds are open-ended and as such it would not be obvious to try the claimed combinations of Rees and X-Tra Power. The examiner respectfully disagrees because throughout Rees (see sections cited above and in final rejection) it teaches that DFU is a particularly preferred antioxidant and that it was known to form compositions comprising DFU in the same/overlapping amounts to those instantly claimed and to add to this composition plant strengtheners which are any active agent that promotes healthier, stronger, better-looking plants or any agent that reinforces a plant’s natural protective mechanisms and as is taught in [0224-0227] Rees recognizes that these combinations can show synergy. Appellants then argue that Rees specific examples don’t have synergy. The examiner respectfully points out that appellant’s own claims of synergy are mostly unsupported with only one instance which is supported by appellant’s data and that is for one very specific blend of specific micronutrients in a single specific concentration of each micronutrient which is applied with DFU which is also present in a specific concentration in a weight ratio of 1:4 of micronutrients to DFU as is seen in Figure 5 for corn yield and as such appellants synergistic results are not at all commensurate in scope with the instant claims especially since the prior art already teaches that these combinations can lead to synergy (e.g. antioxidants/DFU with plant strengtheners) which is motivation to mix the DFU with micro and macronutrients which promote plant health in effort to form additional compositions for improving plant health wherein the combinations can exhibit synergy.

	Appellants then argue that they show synergy with respect to the claimed formulation. The examiner respectfully points out that they have not demonstrated synergy for the entire scope of claimed micro/macronutrients over the entirety of the claimed ranges and the entire range of concentrations/amounts of DFU that are instantly claimed. As such the argued synergistic results are not commensurate in scope with the instant claims contrary to appellant’s arguments and assertions to the contrary as have been discussed above especially since the formulation of Rees does not require radiation managers to be present in their compositions with plant nutrients and DFU as is asserted repeatedly by appellants as is also discussed above.
	Appellants then argue that claim 7 recites a more narrow range of ingredients. The examiner respectfully points out that the claims are not limited to this more narrow range of ingredients and further this claim is still not commensurate in scope with appellant’s argued unexpected results contrary to appellants arguments as is discussed above. The examiner agrees that there may be unexpected results with the specifically claimed combination used to promote corn yield (e.g. the Bloomington site). However, these results are not unexpected in light of the teachings of Rees in view of the secondary references X-Tra Power, US5997600, Plant nutrients, Missouri, and Bio-Forge because Rees already teaches that the combination of plant strengtheners and/or high atomic weight metal salts would likely exhibit synergy when combined with DFU in amounts which overlap those instantly claimed as is discussed in the final office action and this is the motivation for forming the claimed combination, especially since Rees teaches that higher atomic weight metals in all formats/forms are useful for combining with DFU to form synergistic combinations and wherein plant strengtheners which include anything which improves plant growth which reads on the claimed macro and micronutrients was known 
	
	 Claims 12-16, 26-30, and 32 (now just 12-16, 26-30 as 31-32 were canceled in the after-final from 07/30/21) are rejected are under is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US2013016119, cited previously) in view of Tru-Phos Platinum ((http://www.andaman-ag.com/andaman-wordpress/wp-content/uploads/2015/12/TruPhos-Platinum-GHS-2016-USA.pdf, from previous action) as evidenced by the SDS for Tru-Phos Platinum (https://s3-us-west-1.amazonaws.com/agrian-cg-fs1-production/pdfs/TruPhos_Platinum_5-18-2_MSDS1.pdf), Plant nutrients (https://web.archive.Org/web/20080921220201/http://www.ncagr.gov:80/cyber/kidswrld/plant/nutrient.htm, cached 09/21/2008, from previous action), and Missouri (https://mospace.umsystem.edu/xmlui/bitstream/handle/10355/51767/mg0004-2009.pdf?sequence=1, 2009), as evidenced by Bio-Forge https://www.legumematrix.com/images/563/BioForgeLabel.pdf (US Patent for bioforge is 6040273, so this gives the label a good date). 
	Firstly appellants again claim a synergistic combination/composition and appellant’s data and specification do not support this claim for synergy in any form with the instantly claimed combination of 30 to 0.5 wt% DFU and 0.1 to 20wt% a blend of water soluble nitrogen, P2O5, K2O, and at least one micronutrient and as such the examiner maintains that the claims are not enabled to claim synergy for this combination when appellant’s have provided no actual 
	Appellants then argue that again radiation managers are excluded from their claims. The examiner again respectfully points out that whether or not radiation managers are excluded from the instant claims is not a primary issue now as appellant’s have canceled claims 31-32, because the primary prior art reference Rees does not require radiation managers in their compositions as is repeatedly asserted by appellants. As discussed above, Rees specifically teach that blends of DFU in amounts of 1-10% which read on the instantly claimed 0.5-30 wt% 
	Appellants then argue that the examiner has not provided a reason to select the specific claimed nutrient mixture over other nutrient mixtures and that Rees leads to a massive number of combinations so that it does not qualify as prior art to provide motivation and that the examiner has not provided motivation for combining the specific micronutrients claimed. The examiner respectfully disagrees because in appellant’s calculation appellants are reading limitations into Rees which are not required. As discussed above, radiation managers are not required by Rees and the micro/macronutrients instantly claimed, e.g. P2O5, etc. fall within the scope of the plant strengtheners of Rees, which as discussed above Rees has defined to include any agent that promotes healthier, stronger, better-looking plants or any agent that reinforces a plant’s natural protective mechanisms. Appellants then argue that none of the examples in Rees read on the instantly claimed compositions. The examiner respectfully points out again that a) this is an obviousness rejection and not an anticipatory rejection and b) the rejection is not solely over Rees but is instead over the combination of references. The motivation to select the specifically claimed blend of micronutrients comes from the teachings of Rees at [0224-0227] as discussed above, and that the claimed blends of micronutrients were known in the art to be useful for application to plants as is taught by Tru-Phos Platinum which teaches that it was known to use as fertilizers blends of micronutrients containing 5% water soluble nitrogen, 18% P2O5, 2% K2O, and 0.1% boron (see final rejection). Tru-Phos Platinum does not only contain these nutrients, as it does contain magnesium. However, the instant 
	Appellants then argue that Rees teaches a large number of possible combinations and as such it would not be obvious to form the claimed composition. The examiner respectfully points out that the prior art is art for all it teaches even non-preferred embodiments and Rees specifically teaches that combinations of DFU/antioxidants (wherein DFU is a more preferred anti-oxidant that is specifically disclosed and mentioned) with plant strengtheners which are not limited can be synergistic, and the claimed micronutrients were known in the art to be useful for applying to plants to improve growth and it was known in the art to optimize the amounts of plant nutrients to provide the most effective blends of nutrients for a given soil type or for when the soil is deficient and as such it would be obvious to test and determine which micronutrients would be most beneficial for a given type of plants/soil in order to form the most effective blends with DFU in effort to provide synergistic combinations for improving plant growth as are taught by Rees and the combined prior art. One of ordinary skill in the art would be motivated to optimize the amounts and ranges because this is something that one of ordinary skill in the art routinely does when treating plants and soil with micronutrients, especially since there is no evidence in the originally filed specification or claims which supports appellant’s claims to synergy with the combinations claimed in claims 12-16 and 26-30. 
For the above reasons, it is believed that the rejections should be sustained.

/ERIN E HIRT/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.